


110 HR 3411 IH: To improve the treatment of juveniles with mental health

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3411
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Kennedy (for
			 himself, Ms. Carson,
			 Mr. Clay, Ms. DeLauro, Mr.
			 McDermott, Mr. Stark,
			 Mr. Cummings, and
			 Ms. Solis) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the treatment of juveniles with mental health
		  or substance abuse disorders by establishing new grant programs for increased
		  training, technical assistance, and coordination of service providers, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the Juvenile
			 Crime Reduction Act.
		2.Reducing crime
			 and promoting rehabilitation by providing grants to improve identification of
			 and services for juveniles with mental health or substance abuse
			 disorders
			(a)In
			 generalTitle II of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et
			 seq.) is amended—
				(1)by redesignating
			 part F as part G; and
				(2)by inserting after
			 part E the following new part:
					
						FReducing crime and
				promoting rehabilitation by improving identification of and services for
				juveniles with mental health or substance abuse disorders.
							270.Training grants
				to increase diversion of juveniles with mental health or substance abuse
				disorders into home- or community-based care
								(a)Establishing
				grant programThe Administrator may award grants for the purposes
				described in subsection (b) to a public agency who complies with the
				eligibility requirements described in subsection (c).
								(b)Purpose
									(1)Use of
				fundsThe recipient of a grant awarded under this section shall
				use the funds to provide training, in conjunction with the public or private
				agency that provides mental health services, to individuals involved in making
				decisions regarding the disposition of cases involving youth who enter the
				juvenile justice system, including any of the following categories of
				individuals:
										(A)Juvenile justice
				intake personnel.
										(B)Law enforcement
				personnel.
										(C)Prosecutors.
										(D)Juvenile court
				judges.
										(E)Public
				defenders.
										(F)Mental health
				service providers and administrators.
										(G)Substance abuse
				disorder service providers and administrators.
										(H)Probation
				officers.
										(I)Parents or parent
				advocates.
										(2)Focus of
				trainingTraining provided through a grant awarded under this
				section shall focus on the following:
										(A)The availability of standardized,
				validated, age-appropriate, and culturally competent screening and assessment
				tools and the effective use of such tools to divert juveniles from secure
				confinement into home-based and community-based care.
										(B)The purpose,
				benefits, and availability of home-based and community-based mental health or
				substance abuse treatment programs available to juveniles within the
				jurisdiction of the grantee.
										(C)Public and private
				programs available to juveniles to pay for home-based and community-based
				mental health or substance abuse treatment programs.
										(D)The appropriate
				use of effective home-based and community-based alternatives to juvenile
				justice or mental health system institutional placements.
										(c)Eligibility
				requirementsIn order to be eligible to receive a grant under
				this section, a public agency shall prepare and submit an application, at such
				time and in such form as the Administrator may require, that includes the
				following:
									(1)An assurance that
				the agency will work with public or private entities in the area to administer
				the training funded under this section to ensure that such training is
				comprehensive, constructive, linguistically and culturally competent, and of a
				high quality.
									(2)An assurance that
				the agency—
										(A)is committed to a
				goal of increasing the diversion of juveniles coming under its jurisdiction
				into appropriate home-based or community-based care when the interest of the
				juvenile and public safety allow;
										(B)intends to utilize
				the grant provided under this section to further such goal; and
										(C)has a plan to
				demonstrate, using appropriate benchmarks, the agency’s progress in meeting
				such goal.
										(3)An assurance that
				not less than 25 percent of the total cost of the training conducted with the
				grant will be contributed by non-Federal sources.
									271.Encouraging
				comprehensive collaborations to address mental health or substance abuse
				disorders among at-risk juveniles
								(a)Grant To develop
				comprehensive collaborative plan
									(1)In
				generalThe Administrator, in consultation with the Administrator
				of the Substance Abuse and Mental Health Services Administration, may award a
				1-year grant to an eligible public agency to develop a comprehensive
				collaborative plan (as described in paragraph (2)) to address the service needs
				of juveniles with mental health or substance abuse disorders who come into
				contact with the justice system or who are at risk of coming into contact with
				the justice system.
									(2)Plan
				describedThe plan referred
				to in paragraph (1) shall be a plan that—
										(A)revises and
				improves the current delivery of intensive home-based and community-based
				services to juveniles who have been in contact with or who are at risk of
				coming into contact with the justice system;
										(B)determines how the
				service needs of juveniles with mental health or substance abuse disorders who
				come into contact with the juvenile justice system will be furnished from the
				initial detention stage until after discharge in order for these juveniles to
				avoid further contact with the justice system;
										(C)demonstrates that
				the public agency has entered into appropriate agreements with all entities
				responsible for providing services under the plan, such as the public agency
				charged with administering juvenile justice programs, the public agency charged
				with providing mental health services, the public agency charged with providing
				substance abuse treatment services, the State or local educational agency, the
				State or local child welfare system, and private nonprofit community-based
				organizations;
										(D)ensures that the
				State has in effect any laws necessary for services to be delivered in
				accordance with the plan;
										(E)establishes a
				network of individuals (or incorporates an existing network) to provide
				coordination between mental health service providers, substance abuse service
				providers, probation and parole officers, judges, corrections personnel, law
				enforcement personnel, State and local educational agency personnel, parents
				and families, and other appropriate parties regarding effective treatment of
				juveniles with mental health or substance abuse disorders;
										(F)provides for
				cross-system training among law enforcement personnel, corrections personnel,
				State and local educational agency personnel, mental health service providers,
				and substance abuse service providers to enhance collaboration among
				systems;
										(G)provides for
				coordinated and effective aftercare programs for juveniles who have been
				diagnosed with a mental health or substance abuse disorder and who are
				discharged from home-based care, community-based care, any other treatment
				program, secure detention facilities, secure correctional facilities, or
				jail;
										(H)provides for the
				purchase of technical assistance to support the implementation of the
				plan;
										(I)estimates the costs
				of implementing the plan and proposes funding sources sufficient to meet the
				non-federal funding requirements for implementation of the plan under
				subsection (b);
										(J)describes the
				methodology to be used to identify juveniles at risk of coming into contact
				with the juvenile justice system;
										(K)provides
				assurances that all training and services provided under the plan will be
				culturally and linguistically competent; and
										(L)describes the
				outcome measures and benchmarks that will be used to evaluate the progress and
				effectiveness of the plan.
										(3)Eligibility
				requirementsIn order to be eligible to receive a grant under
				this subsection, a public agency shall prepare and submit an application at
				such time, in such form, and with such information as the Administrator may
				require to demonstrate—
										(A)the ability of the
				agency to develop and implement the comprehensive plan, including the support
				of necessary collaborative partners; and
										(B)that the agency
				has implemented a procedure to ensure that, upon the release of a juvenile from
				a secure facility, the juvenile will be eligible to participate in those
				government programs in which the juvenile would be eligible to participate but
				for the juvenile’s detention in a secure facility (except to the extent
				prohibited under Federal law).
										(b)Grant To
				implement comprehensive plan
									(1)In
				generalThe Administrator shall award a grant payable over 4
				years to an eligible public agency to implement the plan developed under
				subsection (a).
									(2)Eligibility
				requirementsA public agency receiving a grant under subsection
				(a) automatically shall be eligible to receive a grant under this subsection if
				it submits to the Administrator—
										(A)a copy of the plan
				developed under subsection (a) that meets the requirements of subsection
				(a)(2);
										(B)an assurance that
				the agency will report annually to the Administrator on—
											(i)the progress of
				implementation of the plan using the outcome measures and benchmarks described
				in the plan (as required by subsection (a)(2)(L)), and
											(ii)any amendments
				that the agency proposes to make to the plan; and
											(C)an assurance that
				the agency will meet the requirements of paragraph (3) for each fiscal year of
				funding.
										(3)Non-Federal share
				of costs to implement plan definedFor each fiscal year of
				funding, the public agency shall be required to contribute the following
				percentages of the plan’s estimated implementation costs using non-Federal
				sources:
										(A)During the first
				fiscal year of funding to implement the plan, 25%.
										(B)During the second
				fiscal year of funding to implement the plan, 40%.
										(C)During the third
				fiscal year of funding to implement the plan, 60%.
										(D)During the fourth
				fiscal year of funding to implement the plan, 75%.
										272.Creating
				regional technical assistance centers
								(a)In
				generalThe Administrator may award grants for the establishment
				of 4 regional research, training, and technical assistance centers to carry out
				the following activities within geographic regions specified by the
				Administrator:
									(1)Provide training
				on the provision of state-of-the-art mental health and substance abuse disorder
				services in custodial and non-custodial juvenile justice-related settings
				(including post-release services) and on how to engage in successful
				collaborations between mental health or substance abuse disorder service
				providers and juvenile justice systems to—
										(A)public
				policymakers;
										(B)juvenile justice
				intake personnel;
										(C)law enforcement
				personnel;
										(D)prosecutors;
										(E)juvenile court
				judges;
										(F)public
				defenders;
										(G)mental health
				service providers and administrators;
										(H)substance abuse
				disorder service providers and administrators; and
										(I)parents or parent
				advocates.
										(2)Provide direct
				technical assistance, including assistance provided through toll-free telephone
				numbers, on methods to improve the provision of services for juveniles with
				mental health or substance abuse disorders, including information on—
										(A)what types of
				mental health or substance abuse service approaches are effective within the
				juvenile justice system; and
										(B)how home- and
				community-based mental health or substance abuse services are often more
				effective in reducing recidivism and promoting rehabilitation than secure
				confinement (including information on relevant regional, ethnic, and
				gender-related considerations) and how such services can be improved to be more
				effective.
										(3)Provide
				information, training, and technical assistance to public agency officials to
				enhance the capacity of such officials to provide appropriate services relating
				to mental health or substance abuse disorders among juveniles.
									(b)EligibilityIn
				order to receive grants under this section, an entity shall—
									(1)be either a public
				agency or a not-for-profit private entity; and
									(2)prepare and submit
				an application at such time, in such form, and with such information and
				assurances as the Administrator may require to demonstrate the ability of the
				entity to deliver the services described in subsection (a) within the
				particular geographic region in which the entity is located.
									(c)Authorization of
				appropriationsThere is
				authorized to be appropriated $4,000,000 for fiscal year 2008 and each
				succeeding fiscal year for grants under this section.
								273.Encouraging and
				supporting reforms in mental health and substance abuse policies
								(a)Establishing
				grant programThe
				Administrator shall award a grant to an eligible public agency to hire or
				contract with one or more mental health professionals or a public or private
				organization with particular expertise in the area of mental health or
				substance abuse disorders among juveniles who come into contact with the
				juvenile justice system to assist the agency in reforming its mental health and
				substance abuse policies with respect to such juveniles.
								(b)Limitations
									(1)DurationA public agency shall use a grant awarded
				under this section to hire (or contract with) on a temporary basis not to
				exceed 3 years an individual or organization described in subsection
				(a).
									(2)Maximum grant
				amountA grant awarded under this section shall not exceed
				$300,000.
									(3)Number of grants
				per applicantA public agency shall not receive more than 1 grant
				under this section.
									(c)Eligibility
				requirementsIn order to be
				eligible to receive a grant under this section, a public agency shall prepare
				and submit an application, at such time and in such form as the Administrator
				may require, that includes the following:
									(1)A description of
				the intended use of the grant.
									(2)An assurance that
				the grant is necessary for the agency to affect a lasting improvement in the
				agency’s practices and procedures related to juveniles with mental health or
				substance abuse disorders coming under its jurisdiction.
									(3)An assurance that the agency will expend
				funds received under this section to supplement and not supplant other funds
				available to the agency for the purpose of reforming its mental health and
				substance abuse policies with respect to juveniles who come into contact with
				the juvenile justice system.
									(4)An assurance that
				not less than 25 percent of the total cost of hiring an individual or
				organization described in subsection (a) will be contributed by non-Federal
				sources.
									(d)Authorization of
				appropriationsThere is authorized to be appropriated $5,000,000
				for fiscal year 2008 and each succeeding fiscal year for grants under this
				section.
								.
				(b)General
			 authorization of appropriationsSection 299 of the Juvenile
			 Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5671) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in the heading, by
			 striking C and
			 E and inserting
			 C, E, and
			 F, and
					(B)by striking
			 C and E and inserting C, E, and F;
					(2)by
			 redesignating subsection (d) as subsection (e); and
				(3)by inserting after
			 subsection (c) the following new subsection:
					
						(d)Authorization of
				Appropriations for Part FThere are authorized to be appropriated to
				carry out part F such sums as may be necessary for fiscal year 2008 and each
				succeeding fiscal year, subject to the applicable limitations of such
				part.
						.
				3.Encouraging
			 States to improve screening and assessment techniques for juveniles with mental
			 health or substance abuse disorders
			(a)Additional
			 Requirement for State PlansSection 223(a) of the Juvenile
			 Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(a)) is
			 amended—
				(1)in paragraph (27),
			 by striking ; and and inserting a semicolon;
				(2)in paragraph (28),
			 by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following new paragraphs:
					
						(29)describe the State’s efforts to implement
				an evidence-based mental health and substance abuse disorder screening and
				assessment program for all juveniles held in a secure facility for a period of
				more than 24 hours that provides for one or more initial screenings and, if a
				juvenile’s initial screening demonstrates a need, further assessment;
				and
						(30)describe the
				State’s method for providing or arranging for mental health and substance abuse
				disorder treatment for juveniles determined to be in need of such
				treatment.
						.
				(b)Effective
			 DateThe amendments made by
			 subsection (a) shall apply to a plan or a plan’s annual amendments (as
			 described in section 223(a) of the Juvenile Justice and Delinquency Prevention
			 Act of 1974 (42 U.S.C. 5633(a))) submitted at any time after the expiration of
			 the 45-day period which begins on the date of enactment of this Act.
			4.Establishing
			 evidence-based practice bonuses
			(a)In
			 generalTitle V of the Juvenile Justice and Delinquency
			 Prevention Act of 1974 (42 U.S.C. 5781 et seq.) is amended—
				(1)by redesignating
			 section 505 as section 506; and
				(2)by inserting after
			 section 504 the following new section:
					
						505.Use of
				appropriations exceeding $110,000,000 for evidence-based practice
				bonuses
							(a)Availability of
				bonusesIf the total sums appropriated in a fiscal year under
				section 506 exceed $110,000,000, the Administrator shall distribute those sums
				exceeding $110,000,000 as evidence-based practice bonuses to recipients of
				grants under section 504 in that fiscal year who meet the requirements of
				subsection (b).
							(b)RequirementsIn
				order to be eligible to receive an evidence-based practice bonus, the recipient
				of a grant under section 504 shall prepare and submit an application, at such
				time, in such form, and with such information as the Administrator may require,
				that includes—
								(1)a commitment to
				expend an amount, specified in the application, of the grant received under
				section 504 on evidence-based practices for the treatment of mental health or
				substance abuse disorders of juveniles within the jurisdiction;
								(2)a request for an
				evidence-based practice bonus in an amount not to exceed 33 percent of the
				amount specified in paragraph (1) to support specific evidence-based practices
				for the treatment of mental health or substance abuse disorders of juveniles
				within the jurisdiction; and
								(3)a detailed
				description of the specific evidence-based practices that will be carried out
				with the bonus.
								(c)Competitively
				awarded bonusesThe Administrator shall award evidence-based
				practice bonuses under this section on a competitive basis.
							(d)Amount of
				bonusesThe Administrator shall determine the amount of each
				evidence-based practice bonus on a competitive basis among the other recipients
				of bonuses, except that the bonus awarded to any bonus recipient may not exceed
				the amount requested in the recipient’s application under subsection
				(b)(2).
							(e)Carry
				overAmounts appropriated pursuant to the authorization in
				section 506 in a fiscal year that are available for distribution as
				evidence-based practice bonuses under this section shall remain available for
				distribution until the end of the succeeding fiscal
				year.
							.
				(b)Effective
			 DateThe amendments made by subsection (a) shall take effect
			 beginning with fiscal year 2008.
			5.Improving
			 information about prevalence of mental health and substance abuse disorders in
			 juvenile justice system
			(a)Including mental
			 health and substance abuse disorder information in required annual
			 report
				(1)In
			 generalSection 207(1) of the Juvenile Justice and Delinquency
			 Prevention Act of 1974 (42 U.S.C. 5617(1)) is amended—
					(A)in subparagraph
			 (E), by striking ; and and inserting a semicolon;
					(B)in subparagraph
			 (F), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(G)the prevalence of
				mental health disorders among juveniles, including separate information on the
				diagnoses of serious mental health disorders, substance abuse disorders, and
				both such
				disorders.
							.
					(2)Effective
			 DateThe amendments made by subsection (a) shall take effect
			 beginning with fiscal year 2008.
				(b)Examination and
			 report on evidence-based practices by Coordinating Council on Juvenile Justice
			 and Delinquency Prevention
				(1)In
			 generalSection 206(c)(1) of such Act (42 U.S.C. 5616(c)(1)) is
			 amended by adding at the end the following sentence: The Council shall
			 examine and report on evidence-based practices for decreasing delinquency and
			 recidivism among juveniles with mental health or substance abuse
			 disorders..
				(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to the
			 first annual report under section 206(c)(1) of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5616(c)(1)) issued after the
			 expiration of the 45-day period which begins on the date of enactment of this
			 Act and to each succeeding annual report.
				6.Dedicating excess
			 appropriations for jail diversion programs to programs specifically targeting
			 juveniles
			(a)Grants for
			 programs targeting juveniles for diversionThe Secretary of
			 Health and Human Services shall ensure that at least 25 percent of the grants
			 awarded in a fiscal year under section 520G of the Public Health Service Act
			 (42 U.S.C. 290bb–38) are awarded to programs specifically targeting juveniles
			 for diversion.
			(b)Minimum
			 appropriation requiredSubsection (a) only shall apply to a
			 fiscal year in which the amount appropriated for grants under section 520G of
			 the Public Health Service Act (42 U.S.C. 290bb–38) for that fiscal year exceeds
			 the amount appropriated for such grants in fiscal year 2007 by more than 50
			 percent.
			
